Acknowledgements
This communication is in response to applicant’s response filed on 01/13/2021.
Claims 1, 15, and 16 have been amended. 
Claims 1-13 and 15-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that Thekadath (US 20200134206) in view of Setty (US 20180091524) does not disclose a backchain initiator that is provided exclusive unencrypted read access to a mediated shared state and that maintains a single version of the truth for each of Thekadath is entirely silent with respect to a single version of the truth or exclusive unencrypted read access to a mediated shared state by a backchain initiator. Thekadath fails to teach or suggest a "mediated shared state" and as such fails to teach or suggest one or more shared multi-party transactions having a mediated shared state for two or more of the plurality of value chain parties. Further, Setty fails to teach a hold backchain receiving specialized writes from the plurality of value chain parties upon initiation of a mediator hold in which there has been a loss of trust or there is an issue with the backchain initiator to ensure that the backchain initiator cannot tamper with the mediator hold. Examiner respectfully argues that applicant’s argument is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant’s makes a similar argument for claim 16, and examiner respectfully argues these arguments are moot for the same reasons listed above for claim 1.
Applicant argues dependent claims are patentable because of their dependency on independent claims 1 and 16. Examiner respectfully argues applicant’s arguments are moot in light of the new grounds of rejection necessitated by the amendments to claims 1 and 16. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 claim a system for implementing an improved blockchain, wherein the system comprises a content backchain (i.e., first blockchain) produced by a backchain initiator residing on a service provider computer, and a hold backchain (i.e., second blockchain). The claims are indefinite because they do not recite what device(s) store the content backchain and hold backchain. The claims recite the service provider computer and a plurality of remote computers implement a blockchain (i.e., content backchain), and the plurality of remote computers communicate with the hold backchain, but the claims do not explicitly recite what device(s) store the content backchain or the hold backchain.
Claims 2-15 and 17 are rejected based on rejected base claims 1 and 16.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not recite what device(s) in the system store the content backchain and hold backchain.
Claims 2-15 and 17 are rejected based on rejected base claims 1 and 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 


Claims 1-2, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085).

Regarding Claim 1, Brown teaches a system for implementing an improved blockchain for use in a value chain network (Paragraph 0010 teaches implementing a new shared platform for the recording of financial events and processing of business logic: one where a single global logical ledger is authoritative for all agreements between firms recorded on it, even though the relationships and obligations recorded may remain between those firms; a shared platform is provided that allows parties to an agreement to maintain a shared understanding as to the state of that agreement), the system comprising: a plurality of remote computers in communication with a respective plurality of value chain parties (Paragraph 0067 teaches a user (i.e., value chain party) at a computing device (i.e., remote computer) (such as a desktop computer, mobile device, laptop, and so on) may upload, over a network (e.g., the Internet), an application or other content associated with a transaction involving a state object supported by the transaction management system); a service provider computer provided by a service provider over a network, wherein the service provider and the plurality of remote computers are collectively configured to implement a blockchain having one or more shared multi-party transactions represented by one or more blocks in the blockchain, and wherein each of the one or more shared multi-party transactions have a mediated shared state for two or more of the plurality of value chain parties (Paragraphs 0067, 0074-0075, 0077, 0087, and 0094 teach the computing environment includes a transaction management system (i.e., service provider computer), which provides an Application Programming Interface (API) service configured to enable users to access various different transaction management functions provided by the transaction management system; the transaction management system also manages transactions using a private distributed ledger; two parties can perfectly and validly decide to enter completely different states, and a consensus method that resolves the conflict is provide in a single history (i.e., mediated shared state); a piece of data may be considered “on-ledger” if at least two actors on the system are in consensus as to its existence and details and arbitrary combinations of actors are allowed to participate in the consensus process for any given piece of data; the state object may further comprise an electronic signature or other form of acknowledgment, such as a public or private key, such that the signed state object is an acknowledgement by the parties to the agreement that the state or condition of the state object is valid and the parties are in agreement to the state or status); a network interface in communication with the service provider computer and the plurality of remote computers over the network (Paragraph 0068 teaches the content associated with the transaction may contain various different scripts or modules, such as a javascript module, that facilitate communicating over the network to the transaction management system (e.g., calling the API), in order to access and retrieve certain information associated with the transaction, such as state object information); a backchain initiator residing on the service computer and in communication with the plurality of remote computers, wherein the backchain initiator is provided exclusive unencrypted read access to the mediated shared state and maintains a single version of the truth for each of the mediated shared states (Paragraphs 0067-0069 teach the transaction management system (i.e., service provider computer) provides an API service (i.e., a backchain initiator) configured to enable users to access various different transaction management functions provided by the transaction management system; a user at a computing device may upload content associated with a transaction involving a state object supported by the transaction management system; the transaction management system has access to certain information associated with the transaction, such as state object information (including contract code and legal prose), transaction command information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on (i.e., unencrypted read access); a database may include content information associated with digital content items or state objects, such as information describing the content of the state object, information representing the state objects (e.g., hash values), metadata associated with the digital state items, and so on); and a content backchain produced by the backchain initiator, wherein the content backchain is configured to contain the one or more shared multi-party transactions (Paragraph 0095 teaches embodiments of state objects as defined herein facilitates the use of a global ledger (i.e., content backchain), such as a public or private distributed ledger; the distributed or global ledger represents a trusted single source of information relating to the transactions recorded thereon; although the ledger is shared, it is 
However, Brown does not explicitly teach a hold backchain in communication with the plurality of remote computers in communication with the respective plurality of value chain parties, wherein the hold backchain is configured to receive specialized writes relating to a mediator hold from the plurality of value c3hain parties upon initiation of the mediator hold in which there has been a loss of trust or there is an issue with the backchain initiator to ensure that the backchain initiator cannot tamper with the mediator hold.
Fletcher from same or similar field of endeavor teaches a hold backchain in communication with the plurality of remote computers in communication with the respective plurality of value chain parties, wherein the hold backchain is configured to receive specialized writes relating to a mediator hold from the plurality of value c3hain parties upon initiation of the mediator hold in which there has been a loss of trust or there is an issue with the backchain initiator to ensure that the backchain initiator cannot tamper with the mediator hold (Paragraphs 0174, 0084, and 0089-0090 teach a blockchain (i.e., content backchain) and a ghost chain (i.e., hold backchain); the ghost chain is a block-based distributed proof-of-stake distributed ledger that may be used to facilitate the closing of a payment channel when a hub associated with the payment channel has failed (issue with backchain initiator); in response to detecting the failure of the hub, a node may issue a failsafe activation request to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Fletcher for the system to comprise a hold backchain in communication with the plurality of remote computers in communication with the respective plurality of value chain parties.
There is motivation to combine Fletcher into Brown because advantageously, nodes of the congress may be configured to implement a failsafe mode in which such nodes may close out (payment) channels when a hub ceases to operate in accordance with a predefined protocol. For example, if the hub becomes unresponsive, nodes of the congress may implement a failsafe protocol which closes payment channels in a manner that reduces the risk of the blockchain network becoming overwhelmed with transactions attempting to close channels (Fletcher Paragraph 0012). In addition to facilitating the signing of a closing transaction, the 

Regarding Claim 2, the combination of Brown and Fletcher teaches all the limitations of claim 1 above; and Brown further teaches wherein the service provider computer is a cloud computer (Paragraph 0068 teaches the transaction management system may store such information via distributed ledger technology in various databases or memory in various cloud-based storage services), and wherein the backchain initiator is configured to receive all writes (Fig. 4-Fig. 5; Paragraph 0071, 0076-0077, and 0103 teach the methods are performed by the transaction management system (i.e., backchain initiator); a method of writing to a private distributed ledger comprises the steps of: recording a dynamic electronic document establishing a first content state; proposing changes to the dynamic electronic document altering the first content state; verifying the proposed changes as valid; receiving the proposed changes; accepting and or validating the proposed changes; updating the dynamic electronic document having a second content state; and recording the dynamic electronic document to a private distributed ledger; a state object can be recorded on a private distributed ledger; a method of recording a state object comprises: a database for storing state objects 

Regarding Claim 6, the combination of Brown and Fletcher teaches all the limitations of claim 2 above; and Brown further teaches wherein data within the one or more blocks is at least one selected from the group consisting of encrypted data and cryptographically hashed data (Paragraph 0060 teaches a state object may include reference to at least two documents, (1) contract code, which is computer code that defines the permissible operations a transaction may perform on the state object, and (2) legal prose, which are the legal terms or agreed actions applicable to the specific agreement represented by the state object; a state object may be referenced by cryptographic hash, including all data held within the state object).

Regarding Claim 10, the combination of Brown and Fletcher teaches all the limitations of claim 2 above; and Brown further teaches wherein the single version of the truth for each of the mediated shared states is a historical single version of truth over time (Paragraphs 0059, 0061, and 0074 teach a single agreement between two or more parties that provides synchronization and evolution through its lifecycle; a transaction is used to advance from one instance or version of a state object to the next instance or version of a state object; that is, a transaction proposes and executes changes to the state object, which may impact the obligations of the parties to the underlying agreement, and may create, as an output, a new state object; transactions may be digitally signed documents that consume zero or more state objects as “input” and produce zero or more new state objects as “outputs;” two parties can perfectly and validly decide to enter completely different states, and a consensus method that resolves the conflict is provide in a single history).

Claims 3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Setty (US 20180091524).

Regarding Claim 3, the combination of Brown and Fletcher teaches all the limitations of claim 2 above; however the combination does not explicitly teach one or more frontchains in communication with the plurality of value chain parties, wherein the service provider computer is a cloud computer, and wherein the one or more frontchains are configured to receive all writes from the plurality of value chain parties.
one or more frontchains in communication with the plurality of value chain parties, wherein the service provider computer is a cloud computer, and wherein the one or more frontchains are configured to receive all writes from the plurality of value chain parties (Paragraphs 0020-0021 teach the client devices are operable to maintain local copies of the VOLs that are maintained by the ledger server to audit and track the state of the VOLs; client devices may request or query for the current state of a state machine (or an encrypted value thereof) maintained in the VOL, some or all of the transactions submitted to affect the state machine, and metrics related to the VOL (e.g., frequency of transaction submissions, number of transactions, client identities) to verify whether the shared VOL maintained on the ledger server matches the client's view of the VOL maintained locally on the client device as the local copy; the ledger server (i.e., service provider computer) maintains one or more verifiable outsourced ledgers (VOLs) and may be part of a public cloud service, a private cloud service, or dedicated device run by a VOL provider).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown and Fletcher to incorporate the teachings of Setty for one or more frontchains in communication with the plurality of value chain parties, wherein the service provider computer is a cloud computer, and wherein the one or more frontchains are configured to receive all writes from the plurality of value chain parties.


Regarding Claim 5, the combination of Brown, Fletcher, and Setty teaches all the limitations of claim 3 above; however the combination does not explicitly teach wherein the one or more frontchains are configured to receive all writes when there is a loss of trust in the backchain initiator.
Setty further teaches wherein the one or more frontchains are configured to receive all writes when there is a loss of trust in the backchain initiator (Paragraphs 0041 and 0022 teach an immutable auditable record maintained by the ledger server may be freely transferred to different computing devices (i.e., value chain parties) to manage when it is suspected that the VOL has been manipulated or compromised (i.e., loss of trust in backchain initiator)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown, Fletcher and Setty to incorporate the further teachings of Setty for the one or more frontchains to be configured to receive all writes when there is a loss of trust in the backchain initiator.
There is motivation to further combine Setty into the combination of Brown, Fletcher and Setty because systems that make use of VOLs improve their 

Regarding Claim 11, the combination of Brown and Fletcher teaches all the limitations of claim 2 above; however the combination does not explicitly teach wherein only a transient trust is placed in the backchain initiator.
Setty from same or similar field of endeavor teaches wherein only a transient trust is placed in the backchain initiator (Paragraph 0004 teaches VOLs are implemented on a cloud service that may be semi-trusted by the parties).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown and Fletcher to incorporate the teachings of Setty for only a transient trust to be placed in the backchain initiator.
There is motivation to combine Setty into the combination of Brown and Fletcher because this reduces the need for the parties to independently verify the trustworthiness of the hosting entity as the parties may each independently verify the authenticity and reliability of the VOL (Setty Paragraph 0004).

Claims 4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Setty (US 20180091524) in further view of Zinder (20170005804).

Regarding Claim 4, the combination of Brown, Fletcher, and Setty teaches all the limitations of claim 3 above; however the combination does not explicitly teach wherein the one or more frontchains are configured to receive all writes when everyone-can-see-everything is acceptable for the one or more shared multi-party transactions.
Zinder from same or similar field of endeavor teaches wherein the one or more frontchains are configured to receive all writes when everyone-can-see-everything is acceptable for the one or more shared multi-party transactions (Paragraphs 0010, 0016, and 0074 teach plural different participant identifiers are included as separate outputs for a generated blockchain transaction, wherein each one of the identifiers is associated with a different participant; this allows multiple transactions (e.g., A->B and A-C) to be recorded in the same blockchain transaction; third parties may be provided with read-only access to the blockchain to allow third parties to directly access the secure digital provenance information that is stored as part of the blockchain; user interface screen shot that illustrates all of the parties that participated in this many-to-many transaction; this shows the old positions (on the left) and the new positions (on the right); this type of user interface screen may allow users to track the chain-of-custody of an asset as it has moved between different participants).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown, Fletcher, and Setty for to incorporate the teachings of Zinder for the one or more frontchains to be configured to receive all writes when 
There is motivation to combine Zinder into the combination of Brown, Fletcher, and Setty because chain of custody is ensured from the initial issuance to this further allocation as an auditor or other third party will be able to verify that the amount of resources (assets) associated with the transaction originated from the initial issuance (Zinder Paragraph 0015). A user interface (e.g., via a web site or the like) is provided and allows participants to view transactions that are associated with a particular asset or resource. This allows participants to visualize the provenance and chain of custody information (Zinder Paragraph 0148).

Regarding Claim 16, Thekadath teaches a system for implementing an improved blockchain for use in a value chain network (Paragraph 0010 teaches implementing a new shared platform for the recording of financial events and processing of business logic: one where a single global logical ledger is authoritative for all agreements between firms recorded on it, even though the relationships and obligations recorded may remain between those firms; a shared platform is provided that allows parties to an agreement to maintain a shared understanding as to the state of that agreement), the system comprising: a plurality of remote computers in communication with a respective plurality of value chain parties (Paragraph 0067 teaches a user (i.e., value chain party) at a computing device (i.e., remote computer) (such as a desktop computer, mobile device, laptop, and so on) may upload, over a network (e.g., the Internet), an application or other content associated with a transaction involving a state object a service provider computer provided by a service provider over a network, wherein the service provider and the plurality of remote computers are collectively configured to implement a blockchain having one or more shared multi-party transactions represented by one or more blocks in the blockchain, and wherein each of the one or more shared multi-party transactions have a mediated shared state for two or more of the plurality of value chain parties (Paragraphs 0067, 0074-0075, 0077, 0087, and 0094 teach the computing environment includes a transaction management system (i.e., service provider computer), which provides an Application Programming Interface (API) service configured to enable users to access various different transaction management functions provided by the transaction management system; the transaction management system also manages transactions using a private distributed ledger; two parties can perfectly and validly decide to enter completely different states, and a consensus method that resolves the conflict is provide in a single history (i.e., mediated shared state); a piece of data may be considered “on-ledger” if at least two actors on the system are in consensus as to its existence and details and arbitrary combinations of actors are allowed to participate in the consensus process for any given piece of data; the state object may further comprise an electronic signature or other form of acknowledgment, such as a public or private key, such that the signed state object is an acknowledgement by the parties to the agreement that the state or condition of the state object is valid and the parties are in agreement to the state or status); a network interface in communication with the service provider computer and the plurality of remote computers over the network (Paragraph 0068 teaches the content associated with the transaction may contain various different scripts or modules, such as a javascript module, that facilitate communicating over the network to the transaction management system (e.g., calling the API), in order to access and retrieve certain information associated with the transaction, such as state object information); a backchain initiator residing on the service computer and in communication with the plurality of remote computers, wherein the backchain initiator is provided exclusive unencrypted read access to the mediated shared state and maintains a single version of the truth for each of the mediated shared states (Paragraphs 0067-0069 teach the transaction management system (i.e., service provider computer) provides an API service (i.e., a backchain initiator) configured to enable users to access various different transaction management functions provided by the transaction management system; a user at a computing device may upload content associated with a transaction involving a state object supported by the transaction management system; the transaction management system has access to certain information associated with the transaction, such as state object information (including contract code and legal prose), transaction command information, ownership information, licensing or purchasing information, unique identifiers, provenance information, and so on (i.e., unencrypted read access); a database may include content information associated with digital content items or state objects, such as information describing the content of the state object, information representing the state objects (e.g., hash values), metadata associated with the digital state items, and so on); and a content backchain produced by the backchain initiator, wherein the content backchain is configured to contain the one or more shared multi-party transactions (Paragraph 0095 teaches embodiments of state objects as defined herein facilitates the use of a global ledger (i.e., content backchain), such as a public or private distributed ledger; the distributed or global ledger represents a trusted single source of information relating to the transactions recorded thereon; although the ledger is shared, it is not the case that transactions and ledger entries are globally visible; in cases where transactions only involve a small subgroup of parties the relevant data remains purely within that subgroup).
However, Brown does not explicitly teach a hold backchain in communication with the plurality of remote computers in communication with the respective plurality of value chain parties, wherein the hold backchain is configured to receive specialized writes relating to a mediator hold from the plurality of value c3hain parties upon initiation of the mediator hold in which there has been a loss of trust or there is an issue with the backchain initiator to ensure that the backchain initiator cannot tamper with the mediator hold.
Fletcher from same or similar field of endeavor teaches a hold backchain in communication with the plurality of remote computers in communication with the respective plurality of value chain parties, wherein the hold backchain is configured to receive specialized writes relating to a mediator hold from the plurality of value c3hain parties upon initiation of the mediator hold in which there has been a loss of trust or there is an issue with the backchain initiator to ensure that the backchain initiator cannot tamper with the mediator hold (Paragraphs 0174, 0084, and 0089-0090 teach a blockchain (i.e., content backchain) and a ghost chain (i.e., hold backchain); the ghost chain is a block-based distributed proof-of-stake distributed ledger that may be used to facilitate the closing of a payment channel when a hub associated with the payment channel has failed (issue with backchain initiator); in response to detecting the failure of the hub, a node may issue a failsafe activation request to the group (i.e., the group or congress associated with the third public key); the failsafe activation request may be submitted to a web server which acts as a central repository for fail safe activation requests and which member nodes of the group are configured to monitor; the temporary sidechain (i.e., ghost chain) may be used to exchange (e.g., transfer or receive) value with another node through the sidechain; the node may transfer value to another node by broadcasting a sidechain transaction to miners of the sidechain that was deployed in response to the failsafe activation request; the sidechain transaction effectively updates a balance of digital assets associated with the node; where a sidechain is deployed, a node may later issue a request to the congress to commit the state of a payment channel to the main blockchain).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brown to incorporate the teachings of Fletcher for the system to comprise a hold backchain in communication with the plurality of remote computers in communication with the respective plurality of value chain parties.
There is motivation to combine Fletcher into Brown because advantageously, nodes of the congress may be configured to implement a failsafe mode in which 
However, the combination of Brown and Fletcher does not explicitly teach one or more frontchains in communication with the plurality of value chain parties, wherein the one or more frontchains are configured to receive all writes from the plurality of value chain parties.
Setty from same or similar field of endeavor teaches one or more frontchains in communication with the plurality of value chain parties, wherein the one or more frontchains are configured to receive all writes from the plurality of value chain parties (Paragraph 0020 teaches the client devices are operable to maintain local copies of the VOLs that are maintained by the ledger server to audit and track the state of the VOLs; client devices may request or query for the current state of a state machine (or an encrypted value 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Brown and Fletcher to incorporate the teachings of Setty for one or more frontchains to be in communication with the plurality of value chain parties, wherein the one or more frontchains are configured to receive all writes from the plurality of value chain parties, and wherein the backchain initiator does not receive any writes.
There is motivation to combine Setty into the combination of Brown and Fletcher because the local copies provide the clients, who may actively distrust the other clients or the service provider, or who wish to “trust, but verify” that the other clients or the service provider are not manipulating the state machine maintained by the VOL for their own gain (Setty Paragraph 0020).
However, the combination of the combination of Brown, Fletcher, and Setty does not explicitly teach when everyone-can-see-everything is acceptable for the one or more shared multi-party transactions.
Zinder from same or similar field of endeavor teaches when everyone-can-see-everything is acceptable for the one or more shared multi-party transactions (Paragraphs 0010, 0016, and 0074 teach plural different participant identifiers are included as separate outputs for a generated blockchain transaction, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown, Fletcher, and Setty for to incorporate the teachings of Zinder for the one or more frontchains to be configured to receive all writes when everyone-can-see-everything is acceptable for the one or more shared multi-party transactions.
There is motivation to combine Zinder into the combination of Brown, Fletcher, and Setty because chain of custody is ensured from the initial issuance to this further allocation as an auditor or other third party will be able to verify that the amount of resources (assets) associated with the transaction originated from the initial issuance (Zinder Paragraph 0015). A user interface (e.g., via a web site or the like) is provided and allows participants to view transactions that are associated with a particular asset or resource. This allows participants to visualize the provenance and chain of custody information (Zinder Paragraph 0148).

Regarding Claim 17, the combination of Brown, Fletcher, Setty, and Zinder teaches all the limitations of claim 16 above; however the combination does not explicitly teach wherein the one or more frontchains are further configured to receive all writes when there is a loss of trust in the backchain initiator.
Setty further teaches wherein the one or more frontchains are further configured to receive all writes when there is a loss of trust in the backchain initiator (Paragraph 0041 teaches an immutable auditable record may be freely transferred to different computing devices (i.e., value chain parties) to manage).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Thekadath, Setty, and Zinder to incorporate the further teachings of Setty for the one or more frontchains to be configured to receive all writes when there is a loss of trust in the backchain initiator.
There is motivation to further combine Setty into the combination of Thekadath, Setty, and Zinder because systems that make use of VOLs improve their functionality in being able to track and share state information between multiple parties that may distrust one another with improved speed and accuracy in record keeping, reductions in latency and the number of parties needed to audit the records maintained in the state information (Setty Paragraph 0041).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Atkinson (20180130158).

Regarding Claim 7, the combination of Brown and Fletcher teaches all the limitations of claim 6 above; however the combination does not explicitly teach wherein the backchain initiator splits the one or more shared multi-party transactions into single-party transactions for each of the plurality of value chain parties associated with each respective shared multi-party transaction prior to encrypting or cryptographically hashing the data.
Atkinson from same or similar field of endeavor teaches wherein the backchain initiator splits the one or more shared multi-party transactions into single-party transactions for each of the plurality of value chain parties associated with each respective shared multi-party transaction prior to encrypting or cryptographically hashing the data (Paragraph 0079, 0081-0082, 0084, 0086, and 0090-0091 teach dynamically generated data containers may also correspond to “events”; individual data containers may comprise a chain (a “data container-chain”), wherein an exemplary data container-chain is a sequential series of data containers that correspond to entire sequential series of custodies that comprise a hardware agent's chain-of-custody; two or more data container's may share the same namespace, but contain different information; importantly, a single data container may be replicated and each otherwise identical copy separately encrypted using the respective public keys of different stakeholders; a data container's namespace and the information it contains may be defined by its relationships with other data containers, and data containers (and the corresponding trust set) may be secured (e.g. encrypted) according to the registered rights (policies) of stakeholders, wherein these rights determine the data 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown and Fletcher to incorporate the teachings of Atkinson for the backchain initiator to split the one or more shared multi-party transactions into single-party transactions for each of the plurality of value chain parties associated with each respective shared multi-party transaction prior to encrypting or cryptographically hashing the data.
There is motivation to combine Atkinson into the combination of Brown and Fletcher because this allows data containers and trust sets to be distributed without 

Regarding Claim 8, the combination of Brown, Fletcher, and Atkinson teaches all the limitations of claim 7 above; however the combination does not explicitly teach wherein the backchain initiator: determines intersection views for each of the plurality of value chain parties associated and each shared single-party transaction; and encrypts or cryptographically hashes each intersection view.
Atkinson further teaches wherein the backchain initiator: determines intersection views for each of the plurality of value chain parties associated and each shared single-party transaction; and encrypts or cryptographically hashes each intersection view (Paragraph 0053 teaches to confirm that the contract set in the hardware agent is the one agreed to by the stakeholders, an appropriate certificate authority (e.g. generator of the contract, data warehouse, mutually agreed upon stakeholder etc.) generates and stores a checksum, hash or certificate for the contract; (1) when the contract is set in the hardware agent, the hardware agent generates an immutable checksum, hash or certificate for the contract using immutable certification circuitry (primitive) separate from the contract; the hardware agent then stores the checksum, hash or certificate in one or more of data containers; the hardware agent subsequently secures (encrypts) and communicates the data containers to stakeholders; (2) Upon receipt of their respective data containers, stakeholders compare their original 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown, Fletcher, and Atkinson to incorporate the teachings of Atkinson for the backchain initiator to determine intersection views for each of the plurality of value chain parties associated and each shared single-party transaction; and encrypt or cryptographically hash each intersection view.
There is motivation to further combine Atkinson into the combination of Brown, Fletcher, and Atkinson because of the same reasons listed above for claim 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Atkinson (20180130158) in further view of Black (US 20170075938).

Regarding Claim 9, the combination of Brown, Fletcher, and Atkinson teaches all the limitations of claim 8 above; however the combination does not explicitly teach wherein one or more of the encrypted or cryptographically hashed intersections views are used for non-repudiation.
Black from same or similar field of endeavor teaches wherein one or more of the encrypted or cryptographically hashed intersections views are used for non-repudiation (Paragraphs 0024 and 0040 teach the Data Storage and Verification Platform provides non-repudiation when hashes of the data are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown, Fletcher, and Atkinson to incorporate the teachings of Black for one or more of the encrypted or cryptographically hashed intersections to view are used for non-repudiation.
There is motivation to combine Black into the combination of Brown, Fletcher, and Atkinson because benefits of the Data Storage and Verification Platform include transparency and immutability, particularly in time-sensitive data, because the Data Storage and Verification Platform can determine whether data has been altered in the slightest when the data is run through the same algorithm and compared to a stored hash (Black Paragraph 0024).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Davis (US 20180019867).

Regarding Claim 12, the combination of Brown and Fletcher teaches all the limitations of claim 2 above; however the combination does not explicitly teach wherein a plurality of subnets each represent different portions of the mediated shared state.
Davis from same or similar field of endeavor teaches wherein a plurality of subnets each represent different portions of the mediated shared state (Paragraphs 0017 and 0019 teach a system for the implementation, generation, and usage of partitioned blockchains in a blockchain network; the processing server may be configured to receive transaction records from one or more computing devices, wherein the transaction records received by the processing server may each be associated with one of a plurality of different subnets; the term “subnet” may refer to a partition in the partitioned blockchain that is representative of a category, group, or other demarcation of transaction records in the partitioned blockchain that is formatted or otherwise subject to semantics that are associated with the respective subnet; for example, a partitioned blockchain may include transaction records for three different subnets, where the transaction records associated with each respective subnet may be formatted differently and may involve the transfer of a different cryptographic currency as associated with each subnet).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown and Fletcher to incorporate the teachings of Davis for a plurality of subnets to each represent different portions of the mediated shared state.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Davis (US 20180019867) in further view of Cuomo (US 20180268491).

Regarding Claim 13, the combination of Brown, Fletcher, and Davis teaches all the limitations of claim 12 above; however the combination does not explicitly teach wherein the backchain initiator executes an intelligent agent to retrieve at least one of the different portions of the mediated shared state from one or more of the plurality of subnets.
Cuomo from same or similar field of endeavor teaches wherein the backchain initiator executes an intelligent agent to retrieve at least one of the different portions of the mediated shared state from one or more of the plurality of subnets (Paragraphs 0018, 0023, and 0028-0029 teach blockchain network members may grant permission to an intelligent agent to perform tasks on behalf of the network, such as ongoing management and auditing of transactions for compliance with third party standards (i.e., industry standards), for example, a cognitive agent can provide continuous auditing and provide alerts, which ensures all registered members are in regulatory compliance with regulatory standards; smart contracts may be created to include the necessary information needed for processing the regulatory-compliant transactions; the blockchain solution specification may be a template for creating a transaction context, which can then be used to extract and match obligations based on regulatory document data; an assigned regulation device (i.e., intelligent agent) may be setup as an extension of the blockchain, such as a stand-alone computing platform, virtual machine, container and database configuration, etc.; the device system would initiate a periodic transaction management cycle, which would execute periodically based on a timeline and provide regulation management to blockchain transactions, wherein the transactions can be examined and certain transaction contexts may be defined to correspond to the regulation data documents and rules; the transaction data can be retrieved and all the transaction data attributes defined by the transactions contexts may be extracted and matched to the obligations of the transaction contexts; the method may also include identifying one or more transaction attributes from the transaction data, and the one or more transaction attributes comprise one or more of a company name, an individual's name, a financial figure, a financial account, a type of product, a geographical location, a transaction party, a date, and a time, and the obligation data may include one or more of a type of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown, Fletcher, and Davis to incorporate the teachings of Cuomo for the backchain initiator to execute an intelligent agent to retrieve at least one of the different portions of the mediated shared state from one or more of the plurality of subnets.
There is motivation to combine Cuomo into the combination of Brown, Fletcher, and Davis because in today's highly regulated and global environment, organizations have to comply with compliance, regulatory policies, and industry standards for most all products and services offered by such organizations. It is often challenging to design a transaction system ingested with all the obligations. Moreover, regulatory policies or industry standards are constantly experiencing changes, but transaction systems may not be able to respond to the changes quickly (Cuomo Paragraph 0004). A compliance result may have rankings of various competitors as compared to the organization of interest. Also, any violations may be highlighted for easy identification purposes (Cuomo Paragraph 0023).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20170300872) in view of Fletcher (US 20200213085) in further view of Middleton (US 20170187535).

Regarding Claim 15, the combination of Brown and Fletcher teaches all the limitations of claim 2 above; however the combination does not explicitly teach wherein the mediator hold is configured to allow one or more of the plurality of value chain parties to repudiate one or more of the shared multi-party transactions placed onto the content backchain within a hold window.
Middleton from same or similar field of endeavor teaches wherein the mediator hold is configured to allow one or more of the plurality of value chain parties to repudiate one or more of the shared multi-party transactions placed onto the content backchain within a hold window (Paragraphs 0321 and 0318 teach the facilitator periodically transmits an unsigned disbursement transaction record to the parties as if the trade were halted at the time the unsigned disbursement transaction record is created; the unsigned disbursement transaction comprises a verifiable time at which it was created, or a reference to such a time; the transacting parties agree on a third party to act as a mediator in a dispute, for example, if the facilitator becomes unavailable, rather than electing to invoke a refund, one party triggers a dispute whereby a mediator stands in place of the unavailable facilitator; on or after the expiration timestamp, or at a time or upon an event as defined by the terms, and before the lock time of the complete refund transaction record, each of the disputing party and the mediator signs and one party submits a dispute transaction record comprising an input for receiving the commit amount from the commit transaction; once the dispute has been resolved, either the parties sign, or the mediator and one of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Brown and Fletcher to incorporate the teachings of Middleton for the mediator hold to be configured to allow one or more of the plurality of value chain parties to repudiate one or more of the shared multi-party transactions placed onto the content backchain within a hold window.
There is motivation to combine Middleton into the combination of Brown and Fletcher because if the mediator becomes unavailable, the parties can again revert to submitting the dispute refund transaction record. In another embodiment, the dispute transaction could also be “mediatable”, allowing for a chain of such disputes, for example naming a second mediator in the event that the mediator becomes unavailable, or the same mediator to allow more time to reach a settlement if the lock time of the dispute refund transaction record is approaching (Middleton Paragraph 0320).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Back et al. (US 20160330034) teaches systems and methods for transferring an asset from a parent chain to a sidechain. A simplified payment verification (SPV) proof associated with the parent chain asset may be generated. The SPV proof may include a threshold level of work. The SPV proof associated with the parent chain 
Fletcher et al. (US 20200074450) teaches digital tokens may be transferred from a main blockchain network, which may be referred to as a mainchain, to a separate, secondary blockchain network, which may be referred to a sidechain or alt-chain. The mainchain need not be a specially-configured mainchain. Indeed, the techniques described below will operate with existing protocols on a mainchain (such as Bitcoin). The techniques will operate with any mainchain which authorizes a transfer of digital assets using digital signatures. As will be described in greater detail below, the transfer from a mainchain may be achieved by the temporary locking of the digital assets on the mainchain accompanied by a miner of the sidechain minting corresponding digital assets on the sidechain. A transfer from the sidechain to the mainchain may also be performed by burning digital assets on the sidechain when there is a mechanism by which this act results in the unlocking of an equivalent quantity of digital assets on the mainchain (Paragraph 0129).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685
                                              
/JAY HUANG/Primary Examiner, Art Unit 3685